ON RETURN TO REMAND
PATTERSON, Judge.
We remanded this case to the trial court for reconsideration of the facts pursuant to Schneckloth v. Bustamonte, 412 U.S. 218, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973). Upon reconsideration, the trial court set aside its previous order granting defendant’s motion to suppress and entered a new order denying the motion. The relief sought by appel*1058lant, State of Alabama, having been granted, this appeal is due to be, and it is hereby, dismissed as being moot.
OPINION EXTENDED; APPEAL DISMISSED,
All Judges concur.